DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 3/9/2021.  Claims 1 and 14 have been amended.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Independent claims 1 and 14 have been amended to recite “wherein each data file is associated with a single unique identifier regardless of the remittance data and the payment data of the data file being associated with one or more transactions”.  The term “each data file” does not have antecedent basis as only “a data file” is previously recited.  Further it is unclear if the added “a single unique identifier” is the same or different from the previously claimed “a unique identifier”.
Claims 2-13 and 15-20 are rejected due to their dependence on an indefinite base claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 and server computer of claim 14 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 14 recite:
1. A method comprising: 
receiving, by a server computer, a data file comprising remittance data and payment data from a request realization computer, the remittance data associated with a request provided from a request originating computer to the request realization computer; 
generating, by the server computer, a unique identifier for the data file, wherein each data file is associated with a single unique identifier regardless of the remittance data and the payment data of the data file being associated with one or more transactions; 
providing, by the server computer, the payment data and the unique identifier to an authorizing entity computer requesting payment on behalf of the request realization computer, wherein the authorizing entity computer, upon authorizing the request associated with the payment data, provides the payment data and the unique identifier to the request originating computer; and 
providing, by the server computer, the remittance data and the unique identifier to the request originating computer, wherein the request originating computer compares the unique identifier received from the authorizing entity computer and the unique identifier received from the server computer and updates a repository using the payment data and the remittance data upon finding a match.

Referring to the bolded limitations above, independent claims 1 and 14 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 14 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 14 only recite the commercial interaction of reconciling an invoice.  Accordingly, each of claims 1 and 14 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 14, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 14 of computers does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 14 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 14, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, proving a unique identifier to a transaction or data file is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 2/18/2022.  Moreover, the computers of claims 1 and 14 are known devices, as discussed in paragraphs [0098] and [0105] of the Applicant’s specification.   Accordingly, claims 1 and 14 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 14 are not patent eligible.  Dependent claims 2-13 and 15-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-13 and 15-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional invoice reconciliation practices and platforms (2B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Josephs (US 10,311,412) in view of Lugli (US 2017/0270493).
Claim 1 recites:
A method comprising: receiving, by a server computer, a data file comprising remittance data and payment data from a request realization computer, the remittance data associated with a request provided from a request originating computer to the request realization computer; (Josephs, Fig. 5, 13:45-14:4, payment information to processor 530)  
generating, by the server computer, a unique identifier for the data file, wherein each data file is associated with a single unique identifier regardless of the remittance data and the payment data of the data file being associated with one or more transactions; (Josephs, Fig. 5, 13:45-14:4, TRN which is a unique identifier; Fig. 1, 7:32-7:59, electronic transmission may be a single electronic file and may include information from multiple claims.  Although the TRN which is disclosed by Josephs as a unique identifier shows a unique identifier, Lugli does not specifically disclose the server computer generates the unique identifier for the data file.  The related art reference Lugli, Figs. 1, 2 and 6, [0115]-[0119] discusses system platform 604 provides a link to the original purchase order, invoice and/or any other correspondence related to the transaction stored in an account database 206; and Lugli, Fig. 7, [0120]-[0123] further discusses first, second, third data elements are stored in commerce database with a link to a record affiliated with the first data message at step 704.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Josephs with the link of Lugli to provide access to a transaction message as discussed in Lugli, [0069].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Lugli in Josephs since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of transaction processing and one of ordinary skill in the art would recognize the combination to be predictable.  Please note beginning in paragraph [0029] of Applicant’s specification, the unique identifier is described as a mechanism to link remittance data to payment data and therefore the link of Lugli reads on the unique identifier under BRI.) 
providing, by the server computer, the payment data and the unique identifier to an authorizing entity computer requesting payment on behalf of the request realization computer, (Josephs, Fig. 5, 14:29-14:39, payment information and TRN routed to settlement network)  
wherein the authorizing entity computer, upon authorizing the request associated with the payment data, provides payment data and the unique identifier to the request originating computer; and (Josephs, Fig. 5, 14:40-14:64, payment authorization confirmation including TRN) 
providing, by the server computer, the remittance data and the unique identifier to the request originating computer, wherein the request originating computer compares the unique identifier received from the authorizing entity computer and the unique identifier received from the server computer and updates a repository using the payment data and the remittance data upon finding a match.  (Josephs, Fig. 5, 14:65-15:9, payment confirmation includes TRN which may be used to associate payment confirmation with correspondence remittance advice)    
Claim 14 corresponds to claim 1 and is rejected on the same grounds.  Regarding claim 14, Fig. 5, processor 530.  



Claim 2 recites:
The method of claim 1 further comprising: prior to generating the unique identifier, validating, by the server computer, the remittance data and the payment data; (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the data file in a database, wherein storing the data file triggers generation of the unique identifier; and (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572.  Further, Lugli, [0053], [0069], [0122], discusses links are provided to access stored correspondence related to transaction.)
providing, by the server computer, confirmation of validation and the unique identifier to the request realization computer.  (Josephs, Fig. 5, 14:29-14:39, confirmation includes TRN)
Claim 15 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The method of claim 1 further comprising: prior to generating the unique identifier: validating, by the server computer, the remittance data and the payment data; (Josephs, Fig. 5, 14:21-14:28, validate)
determining, by the server computer, an inaccuracy in the data file; providing, by the server computer, the unique identifier and an error message identifying the inaccuracy in the data file to the request realization computer; (Josephs, Fig. 4, 12:48-12:58, errors encountered)
receiving, by the server computer, corrected data file from the request realization computer; (Josephs, Fig. 5, 14:21-14:28, receive payment information)
validating, by the server computer, the corrected data file; (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the corrected data file in a database, wherein storing the corrected data file triggers generation of the unique identifier; and (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572.  Further, Lugli, [0053], [0069], [0122], links are provided to access stored correspondence related to transaction.)
providing, by the server computer, confirmation of validation and the unique identifier to the request realization computer.  (Josephs, Fig. 5, 14:29-14:39, confirmation includes TRN)
Claim 17 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The method of claim 1, wherein the authorizing entity computer provides the payment data and the unique identifier to the request originating computer via a transport computer.  (Josephs, 14:11-14:20, transmitting module 538)
Claim 5 recites:
The method of claim 1, wherein the server computer receives the data file from the request realization computer via a first API, and the server computer provides the remittance data and the unique identifier to the request originating computer via a second API.  (Josephs, 14:11-14:20, interfaces for payer 510, provider 520, processor 530, settlement network 540.  Further, Lugli, [0009], use of APIs.) 
Claim 6 recites:
The method of claim 1, wherein the data file received from the request realization computer is in a first format that combines the remittance data and the payment data in a single file, (Josephs, Fig. 4, 12:8-12:40, processor validates file format and configurable translation may be applied; 13:24-13:31, processor may generate remittance advice in proper format.  Further, Lugli, [0009], formatting)
wherein the method further comprises: validating, by the server computer, the remittance data and the payment data; (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the data file in a database in a second format specific to the server computer, wherein storing the data file triggers generation of the unique identifier; and (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572; 13:24-13:31, processor may generate remittance advice in proper format.  Further, Lugli, [0053], [0069], [0122], links are provided to access stored correspondence related to transaction.)
providing, by the server computer, the remittance data and the unique identifier to the request originating computer in a third format specific to the request originating computer.  (Josephs, Fig. 5, 14:29-14:39, confirmation includes TRN; 13:24-13:31, processor may generate remittance advice in proper format)
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The method of claim 6, further comprising: reformatting, by the server computer, at least the remittance data from the first format to the second format, and from the second format to the third format.  (Josephs, 13:24-13:31, processor may generate remittance advice in proper format)
Claim 8 recites:
The method of claim 1, further comprising: storing, by the server computer, the data file as being associated with the unique identifier at a database; (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572)
maintaining, by the server computer, a portal for accessing at least a portion of data stored at the database; and (Josephs, 15:9-15:17, bulletin board; Fig. 5, 15:51-15:57, providers and payers may access data stored in databases 570, 572)
granting, by the server computer to the request originating computer or the request realization computer access to the portal associated with the database using the unique identifier, wherein the request originating computer or the request realization computer is granted access only to the data file associated with the unique identifier.  (Josephs, 15:9-15:17, delivery to provider of remittance advice; Fig. 5, 15:51-15:57, providers and payers may access data stored in databases 570, 572 for business purposes; Claim 4, healthcare provider accesses remittance advice through a secure network.  Further, Lugli, [0053], [0069], [0122], links are provided to access stored correspondence related to transaction.)
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The method of claim 8, wherein the data file includes payment data associated with a plurality of authorizing entities.  (Josephs, Fig. 1, 7:18-7:31, payer 120 includes multiple entities)
Claim 10 recites:
The method of claim 1, further comprising: storing, by the server computer, the data file as being associated with the unique identifier at a database for a predetermined amount of time; and expunging, by the server computer, the data file from the database upon determining that the predetermined amount of time has passed.  (Josephs, Fig. 5, 15:51-15:57, archived for a period of time)
Claim 19 corresponds to claim 10 and is rejected on the same grounds.
Claim 11 recites:
The method of claim 1, wherein the data file includes remittance data and payment data associated with a plurality of transactions between the request originating computer and the request realization computer.  (Josephs, Fig. 1, 7:32-7:59, plurality of remittance advices)
Claim 12 recites:
The method of claim 11, further comprising: prior to providing the payment data and the unique identifier to the authorizing entity computer and providing the remittance data and the unique identifier to the request originating computer: validating, by the server computer, the remittance data and the payment data for each transaction in the data file; (Josephs, Fig. 5, 14:21-14:28, validate)
determining, by the server computer, an inaccuracy in connection with at least one transaction the data file; providing, by the server computer, the unique identifier and an error message identifying the inaccuracy in the data file to the request realization computer; (Josephs, Fig. 4, 12:48-12:58, errors encountered)
validating, by the server computer, the remittance data and the payment data for remaining transactions in the data file; and (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the remittance data and the payment data for the remaining transactions in the data file in a database, wherein the payment data provided to the authorizing entity computer and the remittance data provided to the request originating computer are associated with a validated transaction among the remaining transactions in the data file.  (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572)
Claim 13 recites:
The method of claim 1, further comprising: providing, by the server computer, the remittance data and the unique identifier to the request originating computer in a file including other remittance data and unique identifiers associated with a plurality of transactions associated with a plurality of request originating computers.  (Josephs, 7:32-7:59, single payment and a plurality of remittance advices)
Claim 20 corresponds to claim 13 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered and are addressed below.
Regarding the objections to claims 1 and 14, the objections to claims 1 and 14 have been withdrawn based on the amendments to claims 1 and 14.
Regarding the rejection of claims 14-20 under 35 U.S.C. 112(b) in the OA dated 2/18/2022, this rejection has been withdrawn in view of the amendment to claim 14.  A new rejection under 35 U.S.C. 112(b) is made as shown above in view of the amendments to claims 1 and 14.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial interactions.  As noted in the title and recited in the claims, the invention is directed to reconciliation of an invoice.  For example, claim 1 recites “updates a repository using the payment data and the remittance data upon finding a match”, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding Enfish, the Examiner respectfully disagrees as matching a number does not rise to the logical table at issue in Enfish.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, “generating, by the server computer, a unique identifier for the data file, wherein each data file is associated with a single unique identifier regardless of the remittance data and the payment data of the data file being associated with one or more transactions; providing, by the server computer, the payment data and the unique identifier to an authorizing entity computer requesting payment on behalf of the request realization computer, wherein the authorizing entity computer, upon authorizing the request associated with the payment data, provides the payment data and the unique identifier to the request originating computer; and providing, by the server computer, the remittance data and the unique identifier to the request originating computer, wherein the request originating computer compares the unique identifier received from the authorizing entity computer and the unique identifier received from the server computer and updates a repository using the payment data and the remittance data upon finding a match”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  In the present case matching payment data and remittance data and the assignment of an ID is mere data gathering and manipulation.  Please also see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Assigning a unique ID to a transaction is a commonplace business method.  
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, "generating a unique identifier for the data file, wherein each data file is associated with a single unique identifier regardless of the remittance data and the payment data of the data file being associated with one or more transactions; providing, by the server computer, the payment data and the unique identifier to an authorizing entity computer requesting payment on behalf of the request realization computer; and providing, by the server computer, the remittance data and the unique identifier to the request originating computer" is a known activity.  Briefly, the Applicant admits in the background section that the problem addressed is the risk of misplacing messages.  It is respectfully submitted that using a common format or “unique identifier” between parties is known and the Applicant themselves, in paragraph [0035], acknowledge multiple well-known communication protocols including FTP, HTTP, SSL, ISO.  
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “Josephs and Lugli, taken either alone or in any reasonable combination, fail to teach or suggest generating, by the server computer, a unique identifier for the data file, wherein each data file is associated with a single unique identifier regardless of the remittance data and the payment data of the data file being associated with one or more transactions; providing, by the server computer, the payment data and the unique identifier to an authorizing entity computer requesting payment on behalf of the request realization computer; and providing, by the server computer, the remittance data and the unique identifier to the request originating computer, as recited in Applicant's claim 1.”  The Examiner respectfully disagrees.  Josephs, Fig. 5, 13:45-14:4, specifically discloses a TRN which is defined in Josephs a unique identifier and is included with both the payment information and remittance advice.  As Josephs does not discuss a server computer generating the unique identifier, Lugli, Figs. 1, 2 and 6, [0115]-[0119] was further relied to show platform 604 that provides a link to the original purchase order, invoice and/or any other correspondence related to the transaction stored in an account database 206; and Lugli, Fig. 7, [0120]-[0123] was further cited to as discussing  discusses first, second, third data elements are stored in commerce database with a link to a record affiliated with the first data message at step 704.  Paragraph [0029] of Applicant’s specification specifically notes “A server computer can then generate a unique identifier to link the remittance data and the payment data throughout the process.”  Accordingly, the link generated by a platform of Lugli reads on the unique identifier under BRI and obviates the above noted features in combination with Josephs.  Regarding “one unique ID is generated” per file, it is respectfully noted that  Josephs was relied to show the single unique ID, and Lugli was relied on to show the component generating the unique ID.  The Applicant is further respectfully invited to review MPEP 2144.04 which notes that changes of sequence and rearrangement of parts require only ordinary skill in the art and are considered routine expedients.  Regarding the commonality of unique identifiers, this application has a unique identifier in the form of serial number 17/196,849, while the Applicant’s representative utilizes docket number 079900-1229316 and perhaps the Applicant’s themselves have their own unique identifier.  Lastly, the Examiner respectfully directs the Applicant to MPEP 2131.02 noting a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.  Josephs clearly discloses a unique identifier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes : 
Blacher (US 11,087,296) discusses a payment file 135, Fig. 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/



/ERIC T WONG/Primary Examiner, Art Unit 3692